
	
		III
		112th CONGRESS
		1st Session
		S. RES. 164
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2011
			Mr. Lautenberg (for
			 himself, Ms. Murkowski,
			 Mrs. Murray, Mrs. Gillibrand, Ms.
			 Landrieu, Ms. Stabenow,
			 Mrs. Feinstein, Mr. Coons, Mr.
			 Sanders, Mr. Begich,
			 Mr. Schumer, Mr. Brown of Ohio, Mr.
			 Warner, Mr. Kohl,
			 Mr. Johnson of South Dakota, and
			 Mr. Cardin) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the teachers of the United
		  States for their contributions to the development and progress of our
		  Nation.
	
	
		Whereas education is the foundation of the current and
			 future strength of the United States;
		Whereas teachers and other education staff have earned and
			 deserve the respect of students and communities for selfless dedication to our
			 Nation’s children;
		Whereas the purpose of National Teacher
			 Appreciation Week, which is May 2, 2011, through May 6, 2011, is to
			 raise public awareness of the important contributions of teachers and to
			 promote greater respect and understanding for the teaching profession;
		Whereas the teachers of the United States play an
			 important role in preparing children to be positive and contributing members of
			 society; and
		Whereas students, schools, communities, and a number of
			 organizations are hosting teacher appreciation events in recognition of
			 National Teacher Appreciation Week: Now, therefore, be it
		
	
		That the Senate—
			(1)thanks teachers
			 for their service;
			(2)promotes the
			 profession of teaching; and
			(3)encourages
			 students, parents, school administrators, and public officials to participate
			 in teacher appreciation events during National Teacher Appreciation
			 Week.
			
